RESCRIPT
BLODGETT, J.
Heard on defendant’s motion for a new trial.
This is an action in assumpsit brought by the plaintiff Hurvitz Metal & Waste Paper Co. vs. Nathan W. Remer.
The plaintiff claims that it was the owner of certain goods, wares and merchandise in the restaurant at 196 Pine street in the City of Providence and that the defend'ant agreed with the plaintiff that if the plaintiff would not remove the said goods, wares and merchandise, the defendant would pay the plaintiff the sum of $350, and, relying upon that promise, the plaintiff did leave the goods there and the defendant has failed to pay for them as agreed.
The evidence was very conflicting as to the title of the’ plaintiff to the goods in question, but the jury evidently believed that the plaintiff did own the personal property in this restaurant and that defendant did agree to pay ?350 for the same.
It being purely a question of fact, the Court does not feel justified in interfering with the verdict of the jury.
Defendant’s motion for a new trial denied.